internal_revenue_service number release date index number --------------------- -------------------------- ----------------------------------- in re --------------------- -------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-138585-07 date february ------------------------------------------------ ------------------------------------------------------------------ ------------------ ----------------- -------------------- legend legend taxpayer residence date date month dear --------------- this responds to your letter dated date requesting a ruling on whether you are eligible to exclude gain from the sale of a residence under sec_121 of the internal_revenue_code facts on date taxpayer purchased and moved into the residence to be used as her primary residence for herself and her two daughters in month one of the daughters while riding the school_bus was subjected to unruly behavior verbal abuse and sexual assault after the traumatic nature of the crimes the daughter suffered from persistent fear and her performance at school started to deteriorate dramatically the daughter’s behavioral change was noticed by the faculty at the school and taxpayer taxpayer tried to work with the school district to resolve these problems but finally sold the residence on date to move her daughter away from the problems on date taxpayer had not owned and used the residence as taxpayer’s principal_residence for two years during the five-year period preceding the sale however taxpayer requests that she be entitled to exclude the gain from the sale of the residence under the reduced maximum exclusion provisions of sec_121 law and analysis plr-138585-07 sec_121 provides that gain from the sale_or_exchange of property is not included in gross_income if during the 5-year period ending on the date of the sale_or_exchange the taxpayer has owned and used the property as the taxpayer's principal_residence for periods aggregating two years or more sec_121 provides the general_rule for the maximum exclusion_of_gain sec_121 provides that subsection a shall not apply to any sale if during the 2-year period ending on the date of the sale there was any other sale_or_exchange by the taxpayer to which subsection a applied sec_121 provides for a reduced maximum exclusion when a taxpayer fails to satisfy the ownership and use requirements of subsection a if the primary reason for the sale is the occurrence of employment health or unforeseen circumstances the reduced maximum exclusion is computed by multiplying the applicable maximum exclusion by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale the period of time that the taxpayer used the property as the taxpayer's principal_residence during the 5-year period ending on the date of the sale or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator sec_1_121-3 of the income_tax regulations provides that all the facts and circumstances of a sale will determine whether the primary reason for the sale is the occurrence of unforeseen circumstances factors that may be relevant in determining the primary reason for a sale include the following the sale and the circumstances giving rise to the sale are proximate in time the suitability of the property as the taxpayer's residence materially changes the taxpayer’s financial ability to maintain the property is materially impaired the taxpayer uses the property as the taxpayer’s residence during the period of the taxpayer’s ownership of the property the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer's principal_residence and the circumstances giving rise to the sale occur during the period of the taxpayer's ownership and use of the property as the taxpayer's principal_residence sec_1_121-3 provides that a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence section plr-138585-07 e states that the commissioner may issue rulings addressed to specific taxpayers identifying events or situations as unforeseen circumstances with regard to those taxpayers based on the facts representations and the relevant law we conclude that taxpayer’s primary reason for the sale was the occurrence of unforeseen circumstances consequently even though taxpayer sold the residence before taxpayer had owned and used it as taxpayer’s principal_residence for two of the preceding five years taxpayer is granted permission to exclude gain up to the reduced maximum exclusion amount under sec_121 caveats except as expressly provided we express no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any income_tax return to which it is relevant alternatively if taxpayers file a return electronically taxpayers may attach a statement to the return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by the taxpayers while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
